Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16 and 23, drawn to a method for increasing sugar yield from a high solids concentration of lignocellulosic biomass preferably obtained from municipal solid waste (MSW) and/or for reducing enzyme quantity, the method comprising: a. enzymatic hydrolysis of a lignocellulosic biomass to obtain a slurry, wherein the hydrolysis comprises aliquot additions of enzyme and lignocellulosic biomass; b. removal of sugars from the slurry and washing of the residual lignocellulosic biomass to obtain washed residual lignocellulosic biomass, wherein said sugars comprise glucose : xylose at a ratio of 5-8 : 1 and/or wherein said washed residual lignocellulosic biomass comprises (i) less than about 6% ash and/or (ii) a lignin component comprising at least about 20% intact β-O-4 bonds per 100 C9 units, and converting said sugars or residual lignocellulosic biomass/PHS into syngas and/or gasification, combustion or pyrolysis of said PHS .
Group II, claim(s) 1-16 and 24, drawn to a method for increasing sugar yield from a high solids concentration of lignocellulosic biomass preferably obtained from municipal solid waste (MSW) and/or for reducing enzyme quantity, the method comprising: a. enzymatic hydrolysis of a lignocellulosic biomass to obtain a slurry, wherein the hydrolysis comprises aliquot additions of enzyme and lignocellulosic biomass; b. removal of sugars from the slurry and washing of the residual lignocellulosic biomass to obtain washed residual lignocellulosic biomass, wherein said sugars comprise glucose : xylose at a ratio of 5-8 : 1 and/or wherein said washed residual lignocellulosic biomass comprises (i) less than about 6% ash and/or (ii) a lignin component comprising at least about 20% intact β-O-4 bonds per 100 C9 units, and converting said sugars or residual lignocellulosic biomass/PHS into a specialty chemical, for example, bio-resin, lactic acid, butanol, succinic acid or biomaterials.
III, claim(s) 18, drawn to Post hydrolysis (PHS) solids obtainable by a method of a. enzymatic hydrolysis of a lignocellulosic biomass to obtain a slurry, wherein the hydrolysis comprises aliquot additions of enzyme and lignocellulosic biomass; b. removal of sugars from the slurry and washing of the residual lignocellulosic biomass to obtain washed residual lignocellulosic biomass, wherein said sugars comprise glucose : xylose at a ratio of 5-8 : 1 and/or wherein said washed residual lignocellulosic biomass comprises (i) less than about 6% ash and/or (ii) a lignin component comprising at least about 20% intact β-O-4 bonds per 100 C9 units.
Group IV, claim(s) 21, drawn to a composition for use in enzyme hydrolysis of a lignocellulosic biomass, particularly from MSW, comprising cellulases and at least one surfactant and/or phosphoric acid and/or biocide agents such as chlorine dioxide, Benzoisothiazolinone, virginiamiacin and/or buffering agents such as calcium carbonate.
Group V, claim(s) 17, drawn to sugars obtainable by a method according to claim 1, preferably comprising glucose : xylose at a ratio of 5-8 : 1.

Claims 1-16 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of claim 23:  Applicant is required to elect one substrate that is converted selected from 1) conversion of said sugars into syngas, 2) conversion of said PHS into syngas and 3) gasification, combustion or pyrolysis of said PHS.
Species of claim 24:  Applicant is required to elect one conversion selected from 1) conversion of PHS into bioresins, 2) conversion of PHS into lactic acid, 3) conversation of PHS into butanol, 4) conversion of PHS succinic acid, and 5) conversation of PHS into biomaterial.
Species of claims 6-11: Applicant is required to elect one of 1) glycine, 2) PEG 6000, and 3) at least one nitrogen additive being additionally present.
Species of claim 15: Applicant is required to elect one mode for removing sugars selected from 1) removal by centrifugation, 2) removal by filter press, and 3) removal by fermentation.
Species of claim 21: Applicant is required to elect one selected from 1) at least one surfactant, 2) phosphoric acid, 3) chlorine dioxide, 4) benzoisothiazolinone, 5) viginiamiacin, and 6) calcium carbonate.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-6, 8-10, 12-18, 21 and 23-24.

Groups I-V lack unity of invention because even though the inventions of these groups may require the technical feature of a method for increasing sugar yield as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Benson et al. (U.S. 2016/0376621 A1) (see IDS) further in view of Puri et al. (Improving the performance of enzymes in hydrolysis of high solids paper pulp derived from MSW, Biotechnol. Biofuels 6 (2013): 107) (see IDS) and Chen et al. (Enzymatic hydrolysis of corncob and ethanol production from cellulosic hydrolysate, Int. Bioderioration Biodegradation 59 (2007): 85-89).
Benson et al., claim 1, states:
1. A process for the hydrolysis of a lignocellulosic biomass, comprising:
pretreating the biomass by grinding the biomass to 0.5 to 1 cm3 particle size and subjecting the ground biomass to autohydrolysis by steam explosion to produce a prehydrolysate feed,
filling a reactor vessel with a volume of water;
adding a cellulase enzyme to the volume of water in the reactor vessel; and
sequentially adding an amount of the prehydrolysate feed into the reactor vessel to produce a reaction mixture [i.e. a biomass slurry], said amount of prehydrolysate feed being added in multiple sequential batches at a preselected batch volume and batch addition frequency over a total feed time, the batch addition frequency being equal to one batch each time 80% of a theoretical cellulose to glucose conversion of the preceding batch is reached in the reaction mixture, wherein optionally further cellulase enzyme is added to said reactor vessel with each said batch [i.e. enzymatic hydrolysis of a lignocellulosic biomass by aliquot additions of both lignocellulosic biomass and cellulase enzyme]
wherein for maximizing cellulose to glucose conversion and reducing the total enzyme load of all cellulase enzyme added to the reactor vessel [i.e. reduced enzyme quantity] prehydrolysate feed to less than 1% w/w dm of the amount of prehydrolysate feed, the batch volume and feed time are selected to achieve a consistency of 17-24% in the reactor vessel at a corresponding feed time of 12-120 hours, the batch addition frequency is one batch every 80 to 105 min, the batch addition frequency being 
Benson et al., para. [0008], provides that lignocellulosic biomass includes municipal paper waste.
Benson et al. do not directly describe removal of sugars from the hydrolysis of the slurry and washing of the residual lignocellulosic biomass to obtain washed residual lignocellulosic biomass.  However, Puri et al. teach that it is known to recover sugars from an enzymatic hydrolysis of lignocellulose (e.g. municipal solid waste) by centrifugation wherein since “a considerable amount of unrecovered sugar” remains on the solid, “after removing the concentrated sugar solution by centrifugation, the residual sugars retained in the solids were removed by washing.”  Puri et al., page 4, bridging columns.  As such, Puri et al. teach that it is beneficial to maximize the recovery of sugars from enzymatically hydrolyzed lignocellulose to centrifuges to first remove sugars and then washing the remaining solids (i.e. residual lignocellulosic biomass) to remove further sugars wherein the solids after such washing is a washed residual lignocellulosic biomass.  The ordinarily skilled artisan at the time of filing would have been motivated to remove liquid containing sugars from the residual lignocellulose in the reactor vessel of claim 1 of Bensen et al. by centrifugation and then wash such residual lignocellulose to form a washed residual lignocellulose to achieve the benefits of increased recovery of sugars as taught by Puri et al.
Regarding recitation that the ratio of glucose:xylose is at a ratio of 5-8:1, Benson et al., para. [0015], teach that glucose, cellobiose and xylose are all products of enzymatic hydrolysis of hemicellulose.  The working examples of Bensen et al. describe a lignocellulose source being corncob for producing a hydrolysate.  Chen et al., Table 2, describe an enzymatic hydrolysate from corncob lignocellulose with 51.2 g/l glucose and 6.8 g/l xylose (a glucose:xylose ratio of about 7.5:1).  As such, forming a hydrolysate with a ratio of glucose:xylose at a ratio of 5-8:1 cannot be considered to be inventive wherein the prior art of Chen et al. teach that such a ratio of glucose:xylose is within the expected range formed by hydrolysis of corncob as a source of lignocellulose.
For these reasons, the features of claim 1 are suggested by the prior art such that claim 1 does not recited any special technical features that make a contribution over the prior art.  Further, it is noted that the only feature shared between claim 1 and claim 21 (Group IV) is a composition having an enzyme et al. teach an enzyme composition having such an enzyme.  See Bensen et al., para. [0092], “Commercially available lignocellulosic enzyme product (Novozym 22CG).”  For this reason, no special technical feature is shared among Groups IV and any of Groups I-III and V.  Still further, Chen et al., as explained above, disclose sugars obtained from hydrolysis of lignocellulose that appear to meet all of the features of claim 17 (Group V). See MPEP 2113(I).  As such, no special technical feature is shared between Group V and any of Groups I-IV. 

Group III and Groups I and II, and Group V and Groups I and II, lack unity of invention because the groups do not share the same or corresponding technical feature.  Claim 18 recites Post hydrolysis solids (PHS) obtainable by a method according to claim 1.  Claim 18 is interpreted as reciting a product by process wherein “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).   As such, claim 18 (Group III) is not considered to require the performance of any of the features of claim 1 such that no special technical feature is shared between Group III and Groups I and II.  Similarly, claim 17 (Group V) is not considered to require the performance of any of the features of claim 1 such that no special technical feature is shared between Group V and Groups I and II.  It is noted that claim 1 does not require any particular PHS be produced since 1) claim 1 does not recite a PHS, and 2) the properties of the washed residual lignocellulosic biomass recited in claim 1 are recited as part of a Markush group recited in the alternative and not required by claim 1.  

Groups III-V lack unity of invention because the groups do not share the same or corresponding technical feature. An enzyme composition as recited in claim 21 (Group IV) is not part of the structure of a PHS as recited in claim 18 (Group III) and vice versa such that no technical feature is shared between Groups III and IV. Sugars as recited in claim 17 (Group V) is not part of the structure of PHS as recited in claim 18 (Group III) and vice versa such that no technical feature is shared between Groups III and V.  Sugars as recited in claim 17 (Group V) is not part of the structure of an enzyme composition as recited in 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652